DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (TW200724274 from IDS) in view of Hori (2018/0043465).
Regarding claim 1, Shen discloses a joining method for joining a pair of metal members made of different materials by using a rotary tool with a stirring pin, the method comprising: a preparation process configured to provide a first metal member 110 including an end portion with a vertical face (where 116 is pointing), and a 10second metal member 130 including an end portion with an inclined face (where 114 is pointing), the second metal member having a smaller plate thickness than the first metal member (figures 4-5); a butting process configured to butt the end portions of the first metal member and the second metal member against 15each other and form a butted portion with a V-shaped gap (figure 4); and a joining process configured to join the first metal member and the second metal member together by inserting the rotating rotary 
Shen does not specifically disclose a tapered pin.  However, Hori discloses friction stir welding two dissimilar metals with a friction stir welding pin that is tapered F2 (figure 1A) wherein the second metal has a higher melting temperature (paragraph 0010, abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a known tool with a tapered shape.  Tapered pins mix the material more efficiently. Furthermore, replacing one well-known pin shape for another is not novel.  To one skilled in the art it would have been obvious to weld two workpieces that had the properties suitable for the final product.  
Regarding claim 2, Shen discloses that 25the butting process includes butting the first metal member and the second metal member against each other while back faces of the first metal member and the second metal member are flush with each other (figures 4-6).  
30				Regarding claim 3, Shen discloses butting process includes butting the first metal member and the second metal member against each other so that a back face of the first metal 110 member is located lower than a21 back face of the second metal member 130 and a front face 112 of the first metal member is located higher than a front face of the second metal member (top of 130). Shen does not specifically disclose that the joining process includes setting a depth of insertion 5of the stirring pin so that a tip of the stirring pin is located lower than the back face of the second metal member.  However, to one skilled in the art at the time of the invention it would have been obvious for the 
Regarding claim 4, Hori discloses that the joining process includes setting a rotation direction 10and a moving direction of the rotary tool so that a plasticized region is formed along a moving track of the rotary tool, a portion of the plasticized region which is located in the second metal side is set to be a shear side and a portion of the plasticized region which is located in 15the first metal member is set to be a flow side (paragraphs 0010-0052).
Regarding claim 5, Hori discloses that the preparation process includes preparing the first metal member formed from aluminum or an aluminum alloy and the 20second metal member formed from copper and a copper alloy; and the joining process includes joining the first metal member and the second metal member together by relatively moving the rotary tool along the butted portion while only the 25stirring pin comes in contact with only the first metal member in the joining process (paragraphs 0010-0052).  
Regarding claim 6, Hori discloses that the joining process includes: 30rotating the rotary tool clockwise when a spiral groove is engraved counterclockwise from a base to a tip on an outer circumferential face of the rotary tool; and rotating the rotary tool counterclockwise when the spiral 22 groove is engraved clockwise from the base to the tip on the outer circumferential face of the rotary tool (paragraphs 0010-0052). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIN B SAAD/Primary Examiner, Art Unit 1735